Title: To Alexander Hamilton from Lewis Tousard, 6 May 1799
From: Tousard, Lewis
To: Hamilton, Alexander


          
            Sir
            Newport May 6th 1799
          
          Inclosed I have the honor of Sending to you a return of Clothing which are absolutely wanted to this garrison—and which I request you would order from the Stores to be Sent.
          Mr. Wilson going to Philadelphia I would request you to authorize him to attend to the forwarding of those clothing and also of the tents which you promised to have Sent, and which will Soon be of an unindispensable necessity—
          With great respect I have the honor to be Dr Sir Your most obedt & very hble Servt
          
            Lewis Tousard
            Commandant R.I.
          
          Major General Alexander Hamilton
        